— Judgment of the Court of Claims modified by providing that the claimant James Daggett, as administrator, etc., of William Daggett, deceased, recover against the State the sum of $18,000 instead of $8,500, and as so modified affirmed, with costs. Finding No. 12 of the decision of the Court of Claims is reversed and this court makes a new finding as follows: 12. By the death of the claimant’s intestate damages in the sum of $18,000 were sustained by the next of kin. Judgment of the Court of Claims as to the plaintiff Ross is modified by providing that the claimant recover against the State the sum of $3,500 instead of $2,000, and as so modified affirmed. Finding No. 10 of the judgment of the Court of Claims is modified by striking out the sum of $2,000 and inserting therein the sum of $3,500. Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ., concur.